Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66390 Page 1 of 13



    1   MAYER BROWN LLP
          Matthew H. Marmolejo (CA Bar No. 242964)
    2     mmarmolejo@mayerbrown.com
        350 S. Grand Avenue
    3   25th Floor
        Los Angeles, CA 90071-1503
    4     Ori Lev (DC Bar No. 452565)
          (pro hac vice)
    5     olev@mayerbrown.com
          Stephen M. Medlock (VA Bar No. 78819)
    6     (pro hac vice)
          smedlock@mayerbrown.com
    7   1999 K Street, N.W.
        Washington, DC 20006
    8   Telephone: +1.202.263.3000
        Facsimile: +1.202.263.3300
    9
        SOUTHERN POVERTY LAW CENTER
   10     Melissa Crow (DC Bar No. 453487)
          (pro hac vice)
   11     melissa.crow@splcenter.org
        1101 17th Street, N.W., Suite 705
   12   Washington, DC 20036
        Telephone: +1.202.355.4471
   13   Facsimile: +1.404.221.5857
   14   Additional counsel listed on next page
        Attorneys for Plaintiffs
   15
                               UNITED STATES DISTRICT COURT
   16
                            SOUTHERN DISTRICT OF CALIFORNIA
   17
        Al Otro Lado, Inc., et al.,                    Case No.: 17-cv-02366-BAS-KSC
   18
                          Plaintiffs,                  PLAINTIFFS’ REPLY IN
   19                                                  SUPPORT OF THEIR MOTION
                 v.                                    FOR COURT OVERSIGHT OF
   20                                                  PRELIMINARY INJUNCTION
        Alejandro Mayorkas,1 et al.,                   COMPLIANCE
   21
                          Defendants.
   22
   23
   24
   25
   26
   27
        1
   28       Secretary Mayorkas is automatically substituted pursuant to Fed. R. Civ. P. 25(d).


                                                    REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66391 Page 2 of 13



    1   CENTER FOR CONSTITUTIONAL RIGHTS
          Baher Azmy (NY Bar No. 2860740)
    2     (pro hac vice)
          bazmy@ccrjustice.org
    3     Angelo Guisado (NY Bar No. 5182688)
          (pro hac vice)
    4     aguisado@ccrjustice.org
        666 Broadway, 7th Floor
    5   New York, NY 10012
        Telephone: +1.212.614.6464
    6   Facsimile: +1.212.614.6499
    7   SOUTHERN POVERTY LAW CENTER
          Sarah Rich (GA Bar No. 281985)
    8     (pro hac vice)
          sarah.rich@splcenter.org
    9     Rebecca Cassler (MN Bar No. 0398309)
          (pro hac vice)
   10     rebecca.cassler@splcenter.org
        150 E. Ponce de Leon Ave., Suite 340
   11   Decatur, GA 30030
        Telephone: +1.404.521.6700
   12   Facsimile: +1.404.221.5857
   13   AMERICAN IMMIGRATION COUNCIL
          Karolina Walters (DC Bar No. 1049113)
   14     (pro hac vice)
          kwalters@immcouncil.org
   15     Gianna Borroto (IL Bar No. 6305516)
          (pro hac vice)
   16     gborroto@immcouncil.org
        1331 G St. NW, Suite 200
   17   Washington, DC 20005
        Telephone: +1.202.507.7523
   18   Facsimile: +1.202.742.5619
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  REPLY IN SUPPORT OF PLS’ MOT. OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66392 Page 3 of 13



    1   I.    INTRODUCTION
    2         Plaintiffs concede that Defendants have taken some steps to implement the
    3   preliminary injunction (“PI”), Dkt. 330, and the order clarifying the terms of the PI
    4   (“Clarification Order”), Dkt. 605 (collectively, “the Orders”), in this case. But
    5   Defendants’ assertions of “immediate” or “prompt” action, see Dkt. 758 at 7, 10, ring
    6   hollow when nearly two years have passed since the Court issued the PI and entire
    7   groups of PI class members still have no access to relief.
    8         Over a year of lengthy and ultimately unsuccessful meet-and-confers between
    9   the parties, followed by the filing of multiple motions regarding PI compliance,
   10   credibly demonstrate that further conversations between the parties are unlikely to
   11   resolve existing and developing PI compliance-related disputes. Given that
   12   Defendants’ opposition concedes that mediation would be useful, concedes that the
   13   Court has authority to supervise compliance with its Orders, and fails to address many
   14   of the concerns about PI compliance raised in Plaintiffs’ motion, the Court should
   15   grant Plaintiffs’ request for court oversight to ensure full and timely compliance with
   16   the PI.
   17   II.   ARGUMENT
   18         A.     Defendants Concede that Mediation to Resolve Disputes Regarding
   19                PI Implementation Would Be Useful
   20         Defendants concede that “mediation would be a productive way to facilitate
   21   agreement” with respect to at least some of the ongoing disputes related to PI
   22   compliance, namely: 1) administration of notice; 2) development of template
   23   motions; and 3) “aspects of the procedures for identifying class members.” Dkt. 758
   24   at 18. Given that both parties agree that mediation would be helpful, the Court should
   25   grant Plaintiffs’ motion and refer the ongoing PI compliance disputes to Magistrate
   26   Judge Crawford.
   27         The Court may supervise compliance with its prior orders by referring matters
   28   to a magistrate judge for oversight. See Dkt. 736-1 at 13-14; infra Section II.B.
                                                1
                                                   REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66393 Page 4 of 13



    1   Indeed, this Court has already referred previous issues concerning PI compliance to
    2   Judge Crawford. See Dkt. 691 at 1 (directing parties to mediation over protective
    3   order regarding Defendants’ obligation to “‘share the information in their custody
    4   regarding the identities of class members with Plaintiffs’ to facilitate compliance with
    5   the [PI] issued by this Court over a year ago”). There is no reason for the parties to
    6   enlist an outside mediator, as the government suggests, when referral to Magistrate
    7   Judge Crawford is both a proper and efficient way to resolve the ongoing compliance-
    8   related disputes.
    9         Defendants argue that referral to Judge Crawford “would not be the best use
   10   of Magistrate Judge Crawford’s and the parties’ resources.” Dkt. 758 at 17. In fact,
   11   Defendants’ proposal to retain an outside mediator would be inefficient and costly.
   12   First, the parties would have to agree upon an acceptable mediator. The mediator
   13   would then need time to get up to speed on the case and the various compliance-
   14   related disputes between the parties. By contrast, Judge Crawford is already familiar
   15   with the history of these proceedings and the PI-related issues in dispute.
   16         Referring this matter to Judge Crawford would also streamline the resolution
   17   of the issues in dispute if mediation ultimately proved unsuccessful. In that scenario,
   18   this Court could empower Judge Crawford to either resolve any outstanding issues
   19   herself or make appropriate recommendations to this Court. If the parties reached an
   20   impasse before an outside mediator, additional motion practice before this Court
   21   would inevitably ensue. Referral of the pending disputes to Magistrate Judge
   22   Crawford is therefore a more efficient way for the parties to seek resolution of issues
   23   on which they have been meeting and conferring for months, including—but not
   24   limited to—the issues Defendants concede are ripe for mediation.
   25         Defendants also take issue with Plaintiffs’ request that the Court monitor
   26   compliance with the Orders, but Plaintiffs’ motion seeks only broad oversight—
   27   including compliance monitoring as the Court sees fit—to promote efficiency and
   28   avoid additional motion practice. If Defendants’ PI implementation procedures are
                                                 2
                                                   REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66394 Page 5 of 13



    1   “either close to being implemented or are in progress,” as Defendants state,
    2   compliance monitoring should not be “overly burdensome” for them. Dkt. 758 at 19,
    3   25.
    4         Defendants suggest that the parties continue working together to resolve PI
    5   compliance issues on their own. But the parties have already engaged in extensive
    6   telephone conferences and email exchanges since Plaintiffs filed their Motion to
    7   Enforce, and Defendants have yet to finalize procedures for complying with the
    8   Orders. See Dkt. 736-2 (describing in detail the parties’ myriad conferrals regarding
    9   PI compliance and the deficiencies that still exist in Defendants’ PI compliance
   10   procedures nearly two years after this Court’s issuance of the PI). Moreover,
   11   experience shows that, absent motion practice or court intervention, Defendants do
   12   not share concrete information about the government’s compliance-related efforts.
   13   For example, the agency declarations submitted with Defendants’ opposition contain
   14   information and exhibits that Defendants had not previously provided to Plaintiffs,
   15   despite Plaintiffs’ repeated requests for additional information about the procedures
   16   that the government was developing. Compare Dkt. 736-2 ¶ 4(b), Decl. of Rebecca
   17   Cassler (noting that government failed to do more than “outline[] in broad strokes a
   18   tentative vision” of procedures for reopening or reconsidering the cases of PI class
   19   members ordered removed following negative credible fear determinations), with
   20   Dkt. 758-2 ¶¶ 4-17, Decl. of Andrew J. Davidson (providing details of these
   21   procedures, including template memos and notice documents). At this point, court
   22   oversight, as the Court sees fit, is essential to ensure that PI class members obtain
   23   relief without any further delay. Cf. N.Y. State Ass’n for Retarded Child., Inc. v.
   24   Carey, 551 F. Supp. 1165, 1179 (E.D.N.Y. 1982) (finding “[g]ood faith and efforts,
   25   however, are no excuse for failure to comply with provisions so necessary for the
   26   protection of the . . . clients” and ordering substantial compliance monitoring), aff’d
   27   in part, rev’d in part on other grounds, 706 F.2d 956 (2d Cir. 1983).
   28         Accordingly, Plaintiffs request that the Court supervise compliance with the
                                                 3
                                                   REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66395 Page 6 of 13



    1   Orders by referring PI compliance issues to Judge Crawford.
    2         B.     Defendants Concede that the Court Has Authority to Supervise
    3                Compliance with Its Orders
    4         Defendants do not dispute that this Court has the authority to take appropriate
    5   steps to supervise compliance with its prior Orders. See Dkt. 736-1 at 13-14. And the
    6   only case Defendants cite regarding the propriety of compliance monitoring in fact
    7   held that appointment of a monitor—a far more intrusive manner of oversight than
    8   that proposed by Plaintiffs here—was an appropriate exercise of the Court’s powers
    9   where, as here, the Court was faced with a Defendant who had repeatedly failed to
   10   demonstrate a commitment to comply with the law. United States v. Apple, Inc., 992
   11   F. Supp. 2d 263, 266-69, 279-81 (S.D.N.Y. 2014) (Apple made “no showing” that a
   12   monitor is unnecessary where company stated it “intended to” take various
   13   compliance steps) (cited in Dkt. 758 at 17). Even the standard quoted by Defendants
   14   (which Plaintiffs do not concede is the correct standard, see Dkt. 736-1 at 13-14)—
   15   that oversight is appropriate where “a party has proved resistant or intransigent to
   16   complying with the remedial purpose of the injunction in question,” Dkt. 758 at 17
   17   (quoting Apple, 992 F. Supp. 2d at 280)—is easily met here.
   18         Defendants’ motion is remarkable for what it does not deny. Nearly two years
   19   after this Court issued its PI, and nearly one year after the Clarification Order, the
   20   government is still finalizing procedures for entire groups of AOL PI class members
   21   who have yet to be notified of the PI, much less provided access to the relief it affords.
   22   Defendants’ opposition is replete with language that seeks to paint a picture of
   23   compliance, but that makes it clear that compliance has yet to occur. Thus,
   24   Defendants note that the government: “continues to explore” whether and what
   25   further review procedures may be necessary for cases where it could not determine
   26   class membership, Dkt. 758 at 11; has “worked to develop” additional procedures to
   27   determine class membership for potential class members removed pursuant to
   28   expedited removal orders after application of the Asylum Ban, id. at 12; “expects that
                                                  4
                                                    REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66396 Page 7 of 13



    1   it will begin implementing” procedures to make class membership determinations for
    2   non-detained potential class members in the U.S., id. at 13; has “been working to
    3   establish” procedures for class members outside the U.S. to attend re-opened
    4   procedures, id. at 14; is “progressively implement[ing]” its obligations under the
    5   Orders, id. at 17; and has “made continuous progress toward completion of the
    6   Court’s directives,” id. at 18. See also id. at 19 (“will soon implement”; “close to
    7   finalizing”; “in progress”; “will soon be”). In only one instance does the government
    8   even provide a date by which this promised forthcoming action will occur, and even
    9   then it is caveated as an “expect[ed]” date when implementation will “begin” for
   10   procedures that were “nearly finalized” in July 2021. Id. at 13. Or, as the government
   11   itself summarizes the situation: “[t]he procedures about which Plaintiffs express
   12   concern are generally either close to being implemented or are in progress.” Id. at 19.
   13   While that may be an acceptable status shortly after an order is issued, at this juncture
   14   it is evidence of “resistan[ce] or intransigen[ce] to complying with the remedial
   15   purpose of the injunction in question.” Apple, 992 F. Supp. 2d at 280.2
   16         The government’s statement that Plaintiffs “have not pointed to any specific
   17   instances of non-compliance,” Dkt. 758 at 17, demonstrates Defendants’
   18   fundamental misunderstanding of the Orders. First, Plaintiffs have obtained
   19   emergency injunctive relief from this Court to prevent the removal of a class member
   20   who had the Asylum Ban applied in her case. Dkt. 607. More fundamentally, the
   21
        2
          Somewhat belatedly, the government also appears to have come to the realization
   22   that meaningful notice requires finalized procedures about which class members can
   23   be informed. Dkt. 758 at 20. Plaintiffs have long urged the government to develop a
        cohesive compliance plan that puts the horse before the cart so that, among other
   24
        things, notice can provide relevant substantive information. See Dkt. 646 at 10
   25   (“Defendants are intent on providing such notice before they have developed specific
        plans for how such class membership will be determined or what will happen to those
   26
        individuals found to be class members.”). For this reason, Plaintiffs’ pending Motion
   27   to Enforce seeks to compel Defendants to prepare and submit a written compliance
        implementation plan. Id. at 11.
   28
                                                   5
                                                    REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66397 Page 8 of 13



    1   Orders require more than just ensuring that no additional class members are wrongly
    2   removed from the United States. They require the government to take affirmative
    3   steps to identify class members and provide them with decisions on their substantive
    4   eligibility for asylum without reference to the Asylum Ban.
    5         Separate and apart from the various procedures that Defendants claim are “in
    6   progress” and will “soon” be finalized, Defendants do not dispute or address many
    7   of the issues identified in Plaintiffs’ motion, including but not limited to:
    8         (i)     The lack of any mechanism for individuals in DHS custody who
    9                 received a negative credible fear determination and are subject to
   10                 imminent removal (Group 1(a)) to assert PI class membership unless
   11                 and until they are provided a USCIS screening, Dkt. 736-1 at 7;
   12         (ii)    The lack of any mechanism by which the government can reopen or
   13                 reconsider the cases of individuals outside the United States who
   14                 received negative credible fear determinations (Group (1)(c)), as well as
   15                 the lack of any mechanism for Group (1)(c) members to assert PI class
   16                 membership, id.;
   17         (iii)   The lack of any notice to non-detained potential PI class members
   18                 whose cases are being reviewed by EOIR that such a review is
   19                 underway, EOIR’s failure to solicit information regarding PI class
   20                 membership from individuals subject to Record-of-Proceeding (“ROP”)
   21                 class membership review (even in cases where the ROP contains no
   22                 evidence regarding PI class membership), and EOIR’s failure to review
   23                 copies of any relevant metering waitlists in DHS’s possession unless the
   24                 waitlists happen to be part of the ROP, id. at 10; and
   25         (iv)    The lack of any plans to provide the notice required by Paragraph 3 of
   26                 the Clarification Order to those who were in administrative proceedings
   27                 or DHS custody as of the date of the Clarification Order or thereafter,
   28                 or to those with pending motions to reopen before the Board of
                                               6
                                                    REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66398 Page 9 of 13



    1                Immigration Appeals or petitions for review before the federal courts of
    2                appeal, id. at 12-13.
    3   As these examples and the examples of allegedly forthcoming procedures referenced
    4   above demonstrate, even the government concedes that it has not complied with those
    5   aspects of the Orders requiring it to take affirmative actions instead of just preventing
    6   further wrongful removals; if that does not constitute “specific instances of non-
    7   compliance,” then the Orders lose their meaning.
    8         Nor does Defendants’ proposed mediation suffice to ensure compliance with
    9   the Court’s Orders. If mediation is unsuccessful, there must be a mechanism by which
   10   disputes are resolved in a timely manner to avoid further delay in implementing the
   11   Orders. PI class members who have not been provided the relief to which they are
   12   entitled in the nearly two years since the PI was issued are harmed every day that
   13   they must wait to access the asylum process. The Orders were an appropriate remedy
   14   for the harms caused by the government’s policy of metering, coupled with the
   15   Asylum Ban, when they were entered by the Court. Now that this Court has
   16   confirmed the illegality of metering, Dkt. 742, further delay in providing this relief
   17   is even more untenable.
   18         Defendants’ argument that the pendency of the government’s appeals of the
   19   Orders precludes oversight over compliance in the interim, Dkt. 758 at 24, is both
   20   wrong on the law and representative of the cavalier gamesmanship with which the
   21   government has opposed compliance. The Ninth Circuit denied the government’s
   22   motions for stays pending appeal in both appeals. The Orders are thus in full force
   23   and effect as are the government’s compliance obligations. Fed. R. Civ. P. 62(c)(1).
   24   And this Court retains the authority—indeed, the obligation—to ensure compliance
   25   with those Orders, including the authority to modify them as may be necessary in
   26   light of new facts. A&M Records, Inc. v. Napster, Inc., 284 F.3d 1091, 1098-99 (9th
   27   Cir. 2022); State v. Trump, 263 F. Supp. 3d 1049, 1056 (D. Haw. 2017) (citing cases),
   28   aff’d, 871 F.3d 646 (9th Cir. 2017). The government’s attempted reliance on the
                                               7
                                                    REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66399 Page 10 of 13



    1   pendency of its appeals to evade court oversight is particularly galling considering
    2   that the government has sought and received five separate extensions of time to file
    3   a reply brief in support of its appeal. See Al Otro Lado v. Wolf, No. 20-56287 (9th
    4   Cir.), Dkt. Nos. 40, 42, 53, 55, 57. Having delayed potential resolution of the appeal
    5   by at least 257 days, the government should not now be allowed to hide behind this
    6   delay to avoid its obligations under the Orders.3
    7       C. Plaintiffs’ Motion Is Consistent with Other Pending Motions
    8         Plaintiffs’ motion is consistent with and does not supersede their pending
    9   Motion to Enforce (Dkt. 644, 646) and Motion for Discovery (Dkt. 680-1). First, the
   10   Motion to Enforce seeks decisions from the Court on certain specific, concrete
   11   aspects of compliance with the Orders. See Dkt. 646 at 12-25 (seeking, inter alia, an
   12   order directing the government to seek copies of metering waitlists not in its
   13   possession, to disregard statements made by potential PI class members in prior
   14   demonstrably faulty screening interviews, and to reopen all cases of PI class
   15   members to whom the Ban was applied). Except for the dispute between the parties
   16   regarding entry of a Protective Order, see id. at 17-19, the disputes presented in the
   17   Motion to Enforce remain pending, and the government maintains that most of these
   18   issues are not “suitable” for mediation, Dkt. 758 at 18 n.7. Plaintiffs agree that
   19   resolution of specific issues fully briefed as part of the Motion to Enforce are
   20   appropriate for decision by the Court.
   21         In addition, in the Motion to Enforce, Plaintiffs requested a “mechanism by
   22   which remaining areas of disagreement regarding implementation can be raised with
   23
        3
          Somewhat ironically, while the government contends that the Court lacks the power
   24
        to modify the injunction if necessary, the government has apparently determined that
   25   its unilateral assessment of burden and benefit provides it with the authority to
        disregard the express directive that Defendants “review[] their records for notations
   26
        regarding class membership” made on Forms I-213, Dkt. 605 at 25. See Dkt. 758 at
   27   23 (explaining why government refuses to systematically review Forms I-213 for
        class membership annotation).
   28
                                                  8
                                                  REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66400 Page 11 of 13



    1   [the] Court in a timely manner,” in the form of “regular status conferences regarding
    2   Defendants’ implementation of and compliance with the Orders.” Dkt. 646 at 11-12.
    3   Plaintiffs’ request was informed by the record of the government’s noncompliance at
    4   the time of filing that Motion. Plaintiffs subsequently filed the instant motion because
    5   of Defendants’ continuing pattern of noncompliance with the Orders, and because
    6   additional specific disputes between the parties have arisen regarding what the Orders
    7   require. Both Plaintiffs’ request for status conferences in the Motion to Enforce and
    8   their request for broader oversight by Magistrate Judge Crawford in this Motion for
    9   Oversight are justified based on the briefs and evidence presented with each motion.
   10   Plaintiffs defer to the Court regarding the ultimate form that compliance monitoring
   11   should take, but they do not agree that the Motion for Oversight somehow
   12   “supersedes” the requests made in the Motion to Enforce.
   13         Similarly, regarding the pending Motion for Discovery, Plaintiffs’ main reason
   14   for filing that motion persists: obtaining information about the government’s
   15   compliance with the Orders, nearly eleven months after the Clarification Order was
   16   entered, remains difficult. The government has shared various spreadsheets
   17   containing certain information regarding potential class members with Plaintiffs, as
   18   ordered by Magistrate Judge Crawford.4 See Dkt. 707 at 11. But information
   19   regarding broader procedures is still incomplete, and the government’s record of
   20   continuing failure to comply with the Orders justifies limited discovery in this
   21   instance, just as it did when Plaintiffs filed the Motion for Discovery. See Cal. Dep’t
   22   of Soc. Servs. v. Leavitt, 523 F.3d 1025, 1034 (9th Cir. 2008).
   23
   24                                      CONCLUSION
   25         For the foregoing reasons, Plaintiffs’ motion should be granted.
   26
        4
   27     Plaintiffs do not concede that the data provided by the government is sufficient in
        form or substance to be used to provide notice to PI class members.
   28
                                                   9
                                                   REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66401 Page 12 of 13



    1
    2   Dated: September 22, 2021             MAYER BROWN LLP
                                                Matthew H. Marmolejo
    3                                           Ori Lev
                                                Stephen M. Medlock
    4
                                              SOUTHERN POVERTY LAW
    5                                         CENTER
                                                 Melissa Crow
    6                                            Sarah Rich
                                                 Rebecca Cassler
    7
                                              CENTER FOR CONSTITUTIONAL
    8                                         RIGHTS
                                                 Baher Azmy
    9                                            Angelo Guisado
   10                                         AMERICAN IMMIGRATION
                                              COUNCIL
   11                                           Karolina Walters
                                                Gianna Borroto
   12
   13                                         By: /s/ Ori Lev
                                                 Ori Lev
   14
                                              Attorneys for Plaintiffs
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            10
                                             REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
Case 3:17-cv-02366-BAS-KSC Document 759 Filed 09/22/21 PageID.66402 Page 13 of 13



    1                           CERTIFICATE OF SERVICE
    2         I certify that I caused a copy of the foregoing document to be served on all
    3   counsel via the Court’s CM/ECF system.
    4   Dated: September 22, 2021                 MAYER BROWN LLP
    5
                                                  By /s/ Ori Lev
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 REPLY IN SUPPORT OF PLS’ MOT. FOR OVERSIGHT
